Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa US 20080069105 in view of Peiffer US 20030033520.

Regarding claims 1, 7, 12, Costa a remote wireless communications device (fig. 2 box 14), comprising:
a transceiver configured to receive communications protocol control signals; 
a processor; 

to exchange data with a relay communications device (fig. 2 box 20) via an air interface with the data encoded using the first access stratum security credentials / ”security key” ([0094], the server 32 and the new terminal 10 negotiate the keys with which the subsequent Extensible Authentication Protocol packets are encrypted, [0154] As a SECOND STEP, the terminal 10 carries out authentication with the 3G network 30, for example, through the authentication procedure and negotiation of the Security Key provided in Universal Mobile Telecommunications System ( UMTS), known by the name of Authentication and Key Agreement (AKA).  (Examiner corresponds applicant’s access stratum security credentials with the security keys of the reference).

Although Costa teaches access stratum security credentials / ”security key”, the reference is silent on   
wherein said processor is further configured by said instructions to derive from said communications protocol control signals, first access stratum security credentials that match second access stratum security credentials derived by a network node of a wireless telecommunications network. 

Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Costa by   wherein said processor is further configured by said instructions to derive from said communications protocol control signals, first access stratum security credentials that match second access stratum security credentials derived by a network node of a wireless telecommunications network, as suggested by Pfeiffer. This modification would benefit the system by enabling security between the remote wireless communications device and the network.

Regarding claim 12, the Examiner corresponds the remote wireless communications device (fig. 2 box 14) of Costa with the 

Regarding claims 5, 11, 18, the Examiner corresponds the wearable device with Costa (fig. 2 box 14).

Regarding claim 6, a non-transitory computer-readable data storage device comprising said instructions that when executed configure the processor (fig. 2 box 14).

Regarding claim 19, the Examiner corresponds the wearable device comprising a fitness device with Costa (fig. 2 box 14).

Regarding claim 20, the Examiner corresponds the wearable device comprising a medical device with Costa (fig. 2 box 14).

Claims 2, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scheim and Lee as applied to claims 1 7, and 12 above, and further in view of Baghel US 20170111754.

Regarding claims 2, 8, and 15, the combination is silent on the processor is further configured by said instructions to 
Baghel teaches a processor is further configured by said instructions to operate the transceiver to direct a PC5 authentication response to said relay communications device in response to receiving a PC5 authentication request (fig. 7 steps 724, 726 for support see 62/242,846 fig. 10 steps 1024, 1026). 
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   teaches a processor is further configured by said instructions to operate the transceiver to direct a PC5 authentication response to said relay communications device in response to receiving a PC5 authentication request, as shown by Baghel. This modification would benefit the system by providing a proven, reliable method for establishing a connection.

Regarding claim 14, transceiver is configured to communicate with said relay communications device via a PC5 side link (Baghel: fig. 7 steps 724, 726 for support see 62/242,846 fig. 10 steps 1024, 1026).


Claims 3, 9, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Costa and Peiffer as applied to claims 1, 7, 14 above, and further in view of Lee US 20110222482.
The combination is silent on to establish an RRC connection with said network node in response to receiving from said relay communications device an RRC connection setup message that includes a Cell Radio Network Temporary Identifier (CRNTI) assigned by said network node to said remote wireless communications device.
Lee teaches establish an RRC via a RRC connection setup message that includes a Cell Radio Network Temporary Identifier (CRNTI) assigned by said network node to said remote wireless communications device ([0039]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   establish an RRC connection with said network node in response to receiving from said relay communications device an RRC connection setup message that includes a Cell Radio Network Temporary Identifier (CRNTI) assigned by said network node to said remote wireless communications device, as suggested by Lee. This modification would benefit the system by providing a proven, reliable method for establishing an RRC.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Costa and Peiffer as applied to claim 12 above, and further in view of Lee US 20140133332. 

Although Costa teaches a relay device (fig. 2 box 20, the combination is silent on the relay communications device comprises relay User Equipment (UE) configured to perform Proximity Services (ProSe) UE-to-network relay functions.
Lee teaches relay communications device comprises relay User Equipment (UE) configured to perform Proximity Services (ProSe) UE-to-network relay functions ([0104]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the relay communications device comprises relay User Equipment (UE) configured to perform Proximity Services (ProSe) UE-to-network relay functions, as shown by Lee. This modification would benefit the system by to provide coverage for a UE located outside of network coverage.

Allowable Subject Matter
Claims 4, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476